ORDER
The devastation caused by Hurricane Katrina in Alabama, Louisiana, and Mississippi has required the United States Postal Service (USPS) to suspend mail service to zip codes beginning with the following three digits: 395, 396, 700, 701, 703, and 704. This emergency measure by the USPS potentially will delay filing of actions in cases pending at the Court for pro se appellants and/or legal representatives located within one of these zip codes, as well as actions by the Secretary where necessary records are so located. Accordingly, it is
*340ORDERED that, until further order of the Court, in all such cases in which an action is required of the appellant or the Secretary at any time during the period of suspended mail service, proceedings shall be suspended at that point, unless an affected party notifies the Court that he or she wishes a specific case to proceed. Other parties affected by Hurricane Katrina but who reside outside the identified zip codes may request appropriate relief on a case-by-case basis. This order will apply to any other USPS zip code designated by the USPS as adversely affected by the exigent conditions caused by Hurricane Katrina.